Citation Nr: 0730721	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1971 and from June 1972 to May 1991.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia.  The veteran's claims file come 
from the VA Regional Office in Louisville, Kentucky (RO).

The issue of entitlement to service connection for 
hypertension is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  An October 1991 rating decision denied the veteran's 
claim of entitlement to service connection for hypertension.

2.  Evidence associated with the claims file since the 
October 1991 rating decision was not of record at the time of 
the October 1991 decision and relates to an unestablished 
fact necessary to substantiate the veteran's claim of 
entitlement to service connection for hypertension.


CONCLUSION OF LAW

The evidence received since the October 1991 rating decision 
is new and material, and the claim of entitlement to service 
connection for hypertension is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim as the Board is taking action favorable to the veteran 
by reopening the veteran's claim of entitlement to service 
connection for hypertension.  As such, this decision poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

An unappealed rating decision in October 1991 denied the 
claim of entitlement to service connection for hypertension 
on the basis that hypertension was not shown in service or on 
VA examination.  The relevant evidence of record at the time 
of the October 1991 rating decision consisted of the 
veteran's service medical records and a July 1991 VA general 
medical examination report.

The veteran did not file a notice of disagreement after the 
October 1991 rating decision.  Therefore, the October 1991 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In February 2002, a claim to reopen the issue of entitlement 
to service connection for hypertension was received.  The 
relevant evidence of record received since the October 1991 
RO decision includes a September 2001 private medical report 
and a November 2001 VA medical report.  All of the evidence 
received since the October 1991 RO decision is "new" in 
that it was not of record at the time of the October 1991 
decision.  The September 2001 private medical report gave a 
diagnosis of hypertension.  This diagnosis was confirmed by 
the November 2001 VA medical report.  Accordingly, these 
reports provide evidence that the veteran has a current 
diagnosis of hypertension, something that was not shown at 
the time of the October 1991 rating decision.  Therefore, the 
September 2001 private medical report and the November 2001 
VA medical report raise a reasonable possibility of 
substantiating his claim.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim of entitlement to service 
connection for hypertension is reopened.


ORDER

The claim of entitlement to service connection for 
hypertension is reopened; to this extent the appeal is 
allowed.


REMAND

A July 1991 VA general medical examination report, conducted 
2 months after separation from military service, stated that 
the veteran had "questionable high blood pressure."  On 
physical examination, the veteran's blood pressure was 
recorded 3 times with corresponding results of 116 
systolic/76 diastolic, 122 systolic/70 diastolic, and 124 
systolic/80 diastolic.  The examiner included hypertension in 
the list of diagnoses, but also stated "(not at this 
time)."

The Board notes that the veteran's service medical records 
include numerous blood pressure readings that are 120 
systolic or higher or 80 diastolic or higher.  These readings 
correspond to the blood pressure levels found in the July 
1991 VA general medical examination report.  As shown by the 
report, blood pressure readings at this level were sufficient 
to raise a question as to whether or not the veteran had a 
high blood pressure condition.  In addition, the veteran had 
2 in-service blood pressure readings in January 1991 and 
February 1991 which reported diastolic pressure levels of 90.  
The Board notes that diastolic blood pressure of 90 meets the 
definition of hypertension for VA purposes.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, at Note (1) (2007).

Accordingly, the medical evidence of record shows that the 
veteran experienced symptoms related to hypertension while in 
active military service and has a current diagnosis of 
hypertension.  As such, a medical examination is in order to 
determine the etiology of the veteran's currently diagnosed 
hypertension.  38 C.F.R. §§ 3.159, 3.326 (2007); see Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The RO must make arrangements to obtain 
a VA medical opinion as to the etiology 
of the veteran's currently diagnosed 
hypertension.  The claims file must be 
made available to and reviewed by the 
examiner.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must 
provide an opinion as to whether the 
veteran's currently diagnosed 
hypertension is related to his military 
service.  If the examiner cannot 
provide an opinion without a physical 
examination of the veteran, an 
additional VA examination must be 
conducted.  All tests or studies 
necessary to make these determinations 
must be ordered.  If the above 
requested opinion cannot be made 
without resort to speculation, the 
examiner must specifically state this.  
A complete rationale for all opinions 
must be provided.  The report must be 
typed.

2.	The RO must notify the veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


